DETAILED ACTION
  	This Office Action is in response to the amendment filed on 06/03/2022 in which Claims 1-15 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 04/12/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
	Response to Arguments
1.	In view of the claim amendments filed on 06/03/2022 applicant’s remarks in page 6 with respect to the rejection under 35 U.S.C § 112(d) have been considered. 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C § 112(d) mailed on 02/03/2022 are hereby withdrawn. 
				Allowable Subject Matter
2.	  Claims 1-15 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 14, and 15 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Zamani et al. (US 20200162264 A1, cited in PTO-892) discloses an election of a leader committee in a computer network. The leader committee may be capable of partitioning a plurality of nodes in the computer network into sharding committees. Embodiments may allow new nodes to join the computer network. The sharding committees can receive interaction data which can be verified and stored in a shard of a blockchain (Zamani, Paragraph 0010).
Further, Zamani et al. discloses a method performed by a node in a computer network including a plurality of nodes, each node having a node identifier, the method comprising: a) receiving, by the node, node identifiers from other nodes of the plurality of nodes in the computer network; b) determining, by the node, a plurality of node committees in a sampler graph comprising a plurality of nodes, wherein the node is present in a node committee in the plurality of node committees; c) the node, further i) generating a random string; ii) performing a proof of work process using the random string and a hash function; iii) if the proof of work process yields a solution that is acceptable, then broadcasting the solution to all other nodes in the plurality of nodes, wherein the other nodes verify the solution; iv) if the other nodes verify the solution, the node is elected to a subcommittee for the node committee, wherein the subcommittee updates the sampler graph; and d) repeating steps b) and c) until a leader committee is determined (Zamani, Paragraph 0011).
Youb et al. (US 11188977 B2, cited in PTO-892) solutions for converting an illiquid asset which represents demonstrable and recognized wealth, into a liquid resource, typically without requiring the illiquid asset itself to be monetized. A contingent interest in real property rights (e.g., a security interest) permits, upon conclusion of a smart contract, a counterparty to the asset owner, to force either compliance with the terms of the smart contract, e.g., repayment of the tokens, or have available legal remedies available under the contingent interest. In a preferred embodiment, the smart contract requires return of the same number of tokens as were issued to the asset owner, in order to release the contingent interest. This permits a distributed ledger to be a complete an accurate accounting means for the tokens, from creation to extinction by completion of the cycle. Of course, more complex terms are possible, such as a fractional or surplus return ratio. In a preferred embodiment, a substitution is possible, which serves to secure release of the contingent interest, absent return of all tokens, for example in case of unavailability or pricing disparity (Youb, Col. 37, lines 23-41)
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards monitoring a computational task distribution system to detect a challenge to a proposer string provided by a proposer computer system in response to a request made by a requester computer system. 
The subject matters of the independent claim 1 is not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…monitoring a computational task distribution system to detect a challenge to a proposer string provided by a proposer computer system in response to a request made by a requester computer system, the request specifying a computational task and a first digital asset associated with the request, the proposer string indicated by a hash of a solution to the computational task, the proposer string specifying a second digital asset referenced in an input to a proposer transaction associated with the proposer string...” in combination with the rest of the limitations recited in the independent claim 1.
Independent claims 14 and 15 recite similar subject matters as to those in claim 1.
	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in independent claims 1, 14, and 15 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498